


110 HR 7140 IH: Protection

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7140
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Ms. DeGette (for
			 herself and Mr. Doggett) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act with respect to
		  the protection of human subjects in research.
	
	
		1.Short titleThis Act may be cited as the
			 Protection for Participants in
			 Research Act of 2008.
		2.Protection of
			 human subjects in research; uniform national applicability of common rule and
			 provisions protecting vulnerable populationsPart H of title IV of the Public Health
			 Service Act (42 U.S.C. 289 et seq.) is amended by inserting after section 491
			 the following section:
			
				491A.Protection of
				human subjects; uniform national applicability of common rule and provisions
				protecting vulnerable populations
					(a)Protection of
				Human Subjects
						(1)In
				generalExcept as provided in paragraph (2), all human subject
				research shall be conducted in accordance with the Common Rule, and as
				applicable to the human subjects involved in such research, with the
				vulnerable-populations rules.
						(2)FDA
				research
							(A)Applicable
				rulesAll human subject research that is subject to the Federal
				Food, Drug, and Cosmetic Act or to section 351 of this Act shall be
				conducted—
								(i)in accordance with the provisions of parts
				50 and 56 of title 21, Code of Federal Regulations (or any successor
				regulations); and
								(ii)as applicable to the human subjects
				involved in such research, in accordance with provisions applicable to
				vulnerable populations under part 56 of such title 21 (or any successor
				regulations) and subpart D of part 50 of such title 21 (or any successor
				regulations).
								(B)ReferencesIn
				the case of human subject research described in subparagraph (A)—
								(i)each reference in
				this section or section 491B to the Common Rule shall be treated as a reference
				to the provisions described in subparagraph (A)(i); and
								(ii)each reference in
				this section to the vulnerable population rules shall be treated as a reference
				to the provisions described in subparagraph (A)(ii).
								(3)ApplicabilityParagraphs
				(1) and (2) apply to human subject research that—
							(A)is conducted,
				supported, or otherwise subject to regulation under a provision of Federal law
				(other than this section), without regard to whether the Federal agency that
				administers such law has taken administrative action to make the Common Rule
				applicable to the agency; or
							(B)is not described in
				subparagraph (A) and has activities that are in or that affect interstate
				commerce.
							(4)Harmonization
							(A)Review of
				regulationsNot later than 18 months after the date of the
				enactment of the Protection for Participants
				in Research Act of 2008, the Secretary shall complete a review of
				the provisions of subpart A of part 46 of title 45, Code of Federal Regulations
				(referred to in this paragraph as title 45 regulations), and the
				provisions of parts 50 and 56 of title 21, Code of Federal Regulations
				(referred to in this paragraph as title 21 regulations), in
				order to determine to what extent the differences in approach between the title
				45 regulations and the title 21 regulations can be harmonized toward the goal
				of having only such differences as are appropriate to reflect the legal or
				factual variations in human subject research described in paragraph (2)(A)
				relative to other human subject research. The areas of difference reviewed
				shall include (but are not limited to) differences regarding the existence of a
				significant financial interest; provisions for research relating to emergency
				interventions; the definition of institution; and requirements
				for attestations by investigators regarding the protection of human
				subjects.
							(B)Rulemaking
								(i)Pursuant to
				harmonization reviewNot later than three years after completing
				the review under subparagraph (A), the Secretary shall publish in the Federal
				Register a proposed rule to modify the title 45 regulations, or the title 21
				regulations, or both, in accordance with the findings of the review, unless the
				review finds that removing any of the differences in approach between the title
				45 regulations and the title 21 regulations is not practicable.
								(ii)Subsequent
				rulemakingAfter the expiration of the three-year period referred
				to in clause (i), or the publication of the proposed rule under clause (i),
				whichever occurs first, any rule promulgated by the Secretary that modifies the
				title 45 regulations or the title 21 regulations (including a modification that
				adds provisions), and results in there being a difference between the title 45
				regulations and the title 21 regulations, shall be accompanied in the Federal
				Register by a statement of the reasons underlying the determination of the
				Secretary that, with respect to the goal described in subparagraph (A), the
				difference is appropriate to reflect the legal or factual variations in human
				subject research described in paragraph (2)(A) relative to other human subject
				research.
								(b)Common Rule;
				Other Definitions
						(1)Common rule;
				vulnerable-population rulesFor purposes of this section:
							(A)The term
				Common Rule means the provisions of subpart A of part 46 of title
				45, Code of Federal Regulations (or any successor regulations).
							(B)The term
				vulnerable-population rules means the provisions of subparts B
				through D of such part 46 (or any successor regulations).
							(3)Human subject
				researchFor purposes of this section:
							(A)Except as provided
				in subparagraph (B), the term human subject research means
				research, as defined in subpart A of part 46 of title 45, Code of Federal
				Regulations (or any successor regulations), that involves a human subject, as
				defined in such subpart A (or any successor regulations).
							(B)In the case of an
				investigation that is subject to the provisions of part 50 of title 21, Code of
				Federal Regulations (or successor regulations), the term human
				subject has the meaning given such term in such part 50, and the term
				human subject research means a clinical investigation as defined
				in such part 50.
							(4)Other
				definitionsFor purposes of this section:
							(A)The term
				classified, with respect to human subject research, refers to
				research that, within the meaning of section 552(b)(1)(A) of title 5, United
				States Code, is—
								(i)specifically
				authorized under criteria established by an Executive order to be kept secret
				in the interest of national defense or foreign policy; and
								(ii)is in fact
				properly classified pursuant to such Executive order.
								(B)The term
				data safety and monitoring committee, with respect to a human
				subject research project, means a group of individuals with appropriate
				expertise that, on an ongoing basis during the conduct of such research
				project—
								(i)reviews data that
				is generated during the project;
								(ii)advises the
				investigator and sponsor regarding the continuing safety of human subjects who
				are or will be participating in the project; and
								(iii)advises such
				investigator and sponsor on the continued validity and scientific merit of the
				project.
								(C)The term
				Federal agency has the meaning given the term Executive
				agency in section 105 of title 5, United States Code.
							(D)The terms
				institution served by an Institutional Review Board and
				institution served by the Board mean the public or private entity
				(university, health care provider, health plan, research organization,
				government agency, independent institutional review board, or other entity)
				that establishes and is responsible for the operation of the Institutional
				Review Board.
							(E)The term
				Institutional Review Board has the meaning that applies under the
				Common Rule.
							(F)The term
				lead Institutional Review Board means an Institutional Review
				Board that otherwise meets the requirements of the Common Rule and enters into
				a written agreement with an institution, another Institutional Review Board, a
				sponsor, or a principal investigator to approve and oversee human subject
				research that is conducted at multiple locations. For purposes of this section,
				references to an Institutional Review Board include an Institutional Review
				Board that serves a single institution as well as a lead Institutional Review
				Board.
							(G)The term
				principal investigator, with respect to human subject research,
				means the individual who, at the research location involved, has the principal
				responsibility for the conduct of the research.
							(H)(i)Except as provided in
				clause (ii), the term sponsor, with respect to human subject
				research, means the entity that has the principal financial responsibility for
				the conduct of the research.
								(ii)In the case of an investigation
				that is subject to the provisions of part 50 of title 21, Code of Federal
				Regulations (or successor regulations), the term sponsor, with
				respect to human subject research, has the meaning that applies for purposes of
				such part 50.
								(c)Scope of
				Authority of Secretary
						(1)In
				generalThe Common Rule (including provisions regarding
				exemptions) and the vulnerable-populations rules, as in effect on the day
				before the date of the enactment of the Protection for Participants in Research Act of
				2008, continue to be in effect on and after such date, subject to
				paragraph (2).
						(2)Modifications
							(A)Compliance with
				lawPromptly after the date of the enactment of the Act referred
				to in paragraph (1), the Secretary shall promulgate regulations to make such
				modifications to the provisions of the Common Rule as may be necessary to
				ensure that such provisions implement, and do not conflict with, this
				section.
							(B)Other
				modificationsThis section may not be construed as affecting the
				authority of the Secretary to modify the provisions of the Common Rule or the
				vulnerable-populations rules, except to the extent that any such modification
				is in conflict with this section. Any such modification shall be made by
				regulation.
							(C)Consideration of
				certain matters
								(i)In
				generalThe Secretary shall, with respect to the Common Rule,
				consider the matters specified in clause (iii) and make a determination of
				whether any of the provisions of such Rule should be modified
				accordingly.
								(ii)TimingThe Secretary shall publish the
				determination required by clause (i) and publish the determination in the
				Federal Register—
									(I)except as provided
				in subclause (II), not later than 18 months after the date of the enactment of
				the Protection for Participants in Research
				Act of 2008; and
									(II)in the case of a
				determination on the matters specified in clause (iii)(VII), not later than 18
				months after the submission of the report required by section 7 of the
				Protection for Participants in Research Act of 2008.
									(iii)List of
				matters for considerationThe matters referred to in clause (i)
				with respect to the Common Rule are the following:
									(I)Whether the list
				of exemptions from applicability of the Common Rule, as in effect on the day
				before the date of enactment referred to in clause (ii)(I), should be modified
				or new categories of exemptions established.
									(II)Whether and under
				what circumstances research that studies human tissue or other types of
				clinical specimens should not be considered human subject research.
									(III)Whether and
				under what circumstances research that studies data that do not involve any
				interaction or intervention with a living human should be considered human
				subject research.
									(IV)Whether the list
				of categories of research that are exempt from Investigational Review Board
				review or are eligible for expedited review under the Common Rule, as in effect
				on the day before the date of enactment referred to in clause (i), should be
				modified, and whether new categories of such exempt research or research
				eligible for expedited review should be established.
									(V)Whether modified
				procedures should apply to human subject research that poses minimal risk to
				the subjects, including whether there are any types of such research for which
				some aspect of the requirement of informed consent or documentation of informed
				consent should apply differently.
									(VI)Whether
				Institutional Review Boards include sufficient numbers of minority individuals
				(as defined in section 485E(c)) as Board members when reviewing proposals
				designed to have a population of human subjects a majority of whom are minority
				individuals.
									(VII)Whether the
				requirements for the number of members of an Institutional Review Board who are
				individuals whose primary expertise is in nonscientific areas, and the number
				of members of an Institutional Review Board who are individuals who are not
				affiliated with the institution served by the Board, should be
				increased.
									(VIII)Such additional
				matters as the Secretary determines to be appropriate.
									(D)Agency-specific
				additional protectionsWith respect to human subject research
				that is conducted, supported, or otherwise subject to regulation under a
				provision of Federal law (other than this section), the Secretary may under
				subparagraph (A) permit the Federal agency involved to establish additional
				protections for the protection of human subjects if the Secretary determines
				that such additional protections are not in conflict with protections
				established under this section.
							(d)Right of Informed
				Consent
						(1)In
				generalFor purposes of subsection (a), a principal investigator
				may not, except as provided in the Common Rule, involve an individual as a
				subject in human subject research unless the investigator or other
				knowledgeable person has obtained the informed consent of the individual to be
				a subject.
						(2)Legally
				authorized representativeReferences in this section to obtaining
				consent from an individual shall be considered to be references to obtaining
				consent from the legally authorized representative of the individual in any
				case in which the individual lacks legal competence to provide consent.
						(3)Certain
				requirements regarding disclosure and understandingThe Secretary
				shall establish criteria regarding consent under paragraph (1) that—
							(A)provide for the
				provision of full and complete information relevant to the research to a
				prospective human subject;
							(B)require such
				information to be provided in language understandable to such subject;
							(C)require that only
				individuals knowledgeable about the research provide such information to the
				subject and answer questions from the subject; and
							(D)require that
				information be provided to the subject on how to contact the Office for Human
				Research Protections to submit questions about the rights of subjects or to
				report concerns regarding the research.
							(4)Written
				attestation by investigatorA principal investigator who involves
				a human subject in research shall, in accordance with the criteria of the
				Secretary, file with the Institutional Review Board for the research a written
				attestation that the investigator is familiar with requirements for the
				protection of human subjects, including the requirement of informed consent,
				and agrees to comply with such requirements.
						(e)Institutional
				Review Boards
						(1)Requirements for
				boardsHuman subject research may not be conducted unless an
				Institutional Review Board has, for purposes of the Common Rule (and the
				vulnerable-populations rules, as applicable), approved the proposal for such
				research. With respect to the research involved, the approval by the Board of
				the proposal for the research is not effective unless, in addition to
				conditions established by the Secretary, the following conditions are
				met:
							(A)The institution
				served by the Board ensures that the Board has an orientation program for new
				members and a continuing education program for existing members of the Board,
				and with respect to ethical matters that relate to research, a continuing
				education program for all members of the Board.
							(B)The institution
				served by the Board has submitted to the Secretary a registration informing the
				Secretary of the existence of the Board, and the registration was in such form,
				was made in such manner, and contained such information as the Secretary
				requested regarding functions of the Board under this section.
							(C)In the case of a
				proposal for a research project requiring a data safety and monitoring plan,
				the Board reviews the data safety and monitoring plan (pursuant to subsection
				(f)) as a part of the review by the Board of the proposal.
							(D)With respect to
				the research involved, each member of the Board has disclosed any significant
				financial interest, as defined by applicable Federal regulations, to the
				institution served by the Board, and such institution has disclosed any such
				disclosures to the Board.
							(E)A member of the
				Board does not participate in the review by the Board of a proposal for
				research if the member has a significant financial interest, as defined by
				applicable Federal regulations, in the research. The provision by such member
				of information to other members of the Board does not constitute Board
				participation for purposes of this subparagraph.
							(F)The institution
				served by the Board annually submits to the Secretary a report that compiles
				data on the number of new research proposals reviewed, the number of continuing
				research projects reviewed, the number of reviewed biomedical research
				proposals, the number of reviewed behavioral or social sciences research
				proposals, the number of reviewed multidisciplinary research proposals, and any
				additional information determined appropriate by the Secretary.
							(G)The institution
				served by the Board submits to the Secretary such reports regarding the Board
				as the Secretary determines to be appropriate.
							(2)Notification of
				institutional review board and sponsors by investigators
							(A)In submitting to an
				Institutional Review Board a proposal for human subject research, the
				investigators for the research shall notify the institution served by the
				Board—
								(i)of
				any significant financial interest, as defined by applicable Federal
				regulations;
								(ii)whether the
				investigators have been disqualified or restricted by any Federal, State, or
				local entity in their ability to conduct human subject research, including
				being ineligible to conduct human subject research with investigational new
				drugs, being ineligible for approval of new drug applications, or agreeing to
				some other form of restriction regarding research; and
								(iii)whether the
				proposal has been submitted to any other Institutional Review Board and, as
				applicable, of any findings made by such Board.
								(B)A notification
				required by subparagraph (A) shall be submitted to the institution served by
				the Board—
								(i)at
				the time of submitting the proposal for human subject research to the Board;
				or
								(ii)in the case of
				circumstances arising after such submission, immediately.
								(3)Institution
				review of conflicts of interestThe institution served by an
				Institutional Review Board shall review such significant financial interests as
				are submitted under paragraph (2) to determine whether such interests create or
				may reasonably appear to create conflicts of interest, and then shall seek to
				manage, reduce, or eliminate such conflicts of interest.
						(4)Projects
				involving multiple locationsFor purposes of meeting the Common
				Rule requirements for review and supervision of research by an Institutional
				Review Board, such activities may be performed by an Institutional Review Board
				or a lead Institutional Review Board, at the option of the institution where
				the research is conducted.
						(5)Voluntary
				accreditationThe Secretary may in accordance with this paragraph
				facilitate the accreditation of institutions and Institutional Review Boards by
				recognizing a private accrediting entity or entities. For purposes of the
				preceding sentence:
							(A)The Secretary may
				recognize an accrediting entity if—
								(i)such entity submits
				to the Secretary the standards and procedures that the entity requires
				institutions and Institutional Review Boards to meet in order to be accredited
				by the entity;
								(ii)the Secretary
				determines that such standards and procedures include standards and procedures
				ensuring that the policies and procedures of institutions and Institutional
				Review Boards accredited by the entity are in compliance with Federal
				regulations governing human subject research; and
								(iii)the entity
				annually submits to the Secretary a report describing any changes in the
				standards and procedures described in clause (ii).
								(B)The Secretary may
				not require that any institution, Institutional Review Board, or program for
				the protection of human subjects in research, or any component thereof, be
				accredited.
							(C)Nothing in this
				section may be construed as authorizing the Secretary—
								(i)to
				establish or approve accreditation standards or procedures for institutions,
				Institutional Review Boards, or programs for the protection of human subjects
				in research, or any component thereof; or
								(ii)to recognize any
				standards or procedures for institutions or Institutional Review Boards other
				than the standards and procedures described in subparagraph (A)(ii).
								(6)Cost
				recoveryInstitutions may recover costs associated with
				compliance for human subject protections under this part from government
				sponsors of research as direct costs.
						(f)Improved
				monitoring of research risksWith respect to high-risk human
				subject research projects:
						(1)The Secretary
				shall establish criteria for identifying proposals for such projects that
				require a data safety and monitoring plan. The criteria shall include—
							(A)a provision that
				the Secretary may require the sponsor of the project to utilize a data safety
				and monitoring committee in affiliation with the research project;
							(B)minimum
				requirements for the reporting by the principal investigator of information on
				such plan to the Institutional Review Board for the research project and to the
				institution served by the Board; and
							(C)the requirement
				that such committee provide reports on the findings of the committee regarding
				the research project to such investigator, Board, and institution.
							(2)(A)The Secretary shall
				require the principal investigator to report to the Institutional Review Board
				for the research project and the sponsor of the research project—
								(i)in
				the case of any unanticipated problem in the research project involving risks
				to human subjects or other individuals, immediately; and
								(ii)in the case of
				any adverse event in the research project, in a timely manner appropriate to
				the severity of the event and whether the event is unexpected.
								(B)An
				unanticipated problem or adverse event referred to in clause (i) or (ii) of
				subparagraph (A), respectively, shall be reported by the principal
				investigator, in addition to the reports required by subparagraph (A), as
				directed by the Secretary by regulation. Such regulations shall ensure
				comprehensive and coordinated reporting to all relevant parties.
							(g)Institutional
				Programs of EducationFor fiscal year 2009 and subsequent fiscal
				years, the Secretary may not make an award of a grant, cooperative agreement,
				or contract under this Act to a public entity or a private academic
				institution, or make an award of a grant, cooperative agreement, or contract
				under this Act for the conduct of research at or through or in affiliation with
				a public entity or a private academic institution, unless the public entity or
				private academic institution (as the case may be) maintains or contracts for a
				comprehensive and ongoing program to educate investigators and Board members on
				the protection of human subjects in research.
					(h)Certain
				Classified Human Subject ResearchNotwithstanding any other
				provision of law, Federal funds may not be expended for the conduct of
				classified human subject research if—
						(1)the Institutional
				Review Board reviewing the proposal for the research pursuant to this section
				has under the Common Rule waived the requirement to obtain the informed consent
				of the human subjects in the research; or
						(2)the research is
				exempt from the requirement under the Common Rule that the proposal for the
				research be reviewed by such a Board.
						(i)Disclosure of
				Violations
						(1)DisclosuresUpon
				the request of an Institutional Review Board, the Secretary shall determine
				whether an entity (including an individual, as applicable under the request)
				has violated any requirement under this section, and shall disclose to such
				Board the findings of the Secretary.
						(2)Notice to
				subject of disclosureIf pursuant to a request under paragraph
				(1) the Secretary discloses that an entity has violated a requirement under
				this section, the Secretary shall in writing notify the entity of the
				disclosure, including the identity of the Institutional Review Board to which
				the disclosure was made.
						(j)Applicability of
				RequirementsThe requirements of this section apply on and after
				the date of the enactment of the Protection
				for Participants in Research Act of
				2008.
					.
		3.Office for human
			 research protectionsPart H of
			 title IV of the Public Health Service Act (42 U.S.C. 289 et seq.), as amended
			 by section 2 of this Act, is amended by inserting after section 491A the
			 following section:
			
				491B.Office for
				human research protections
					(a)In
				GeneralThere is established within the office of the Secretary
				an office to be known as the Office for Human Research Protections (in this
				section referred to as the Office). The Office shall be headed
				by a director, who shall be appointed by the Secretary. The Secretary shall
				carry out this section acting through the Director of the Office.
					(b)Certain
				DutiesThe Director of the Office—
						(1)shall provide for
				the protection of human subjects in research by carrying out activities in
				accordance with subsection (d) regarding compliance with the Common Rule, as
				defined in and modified pursuant to section 491A;
						(2)shall establish
				criteria regarding assurances of compliance with the requirements of the Common
				Rule;
						(3)shall direct
				activities within the Department of Health and Human Services, and coordinate
				the activities of the Department with other Federal departments and agencies,
				with respect to the protection of subjects in human subject research;
						(4)may, in
				collaboration with the Director of NIH, the Commissioner of Food and Drugs, or
				the head of any other Federal department or agency, carry out educational and
				quality improvement programs for human subject protections for principal
				investigators, members of Institutional Review Boards, and other appropriate
				persons, including the generation of resource materials relating to the
				responsibilities of the research community for the protection of human subjects
				in research;
						(5)shall, upon the
				request of an entity that conducts or supports human subject research—
							(A)consult with the
				entity regarding improvements in human subject protections in such research;
				and
							(B)provide advice on
				compliance with the Common Rule, including with respect to differing
				interpretations among Institutional Review Boards of a provision of such
				Rule;
							(6)may make grants to
				entities that conduct or support human subject research for the purpose of
				assisting the entities in carrying out programs to recruit and train minority
				individuals (as defined in section 485E(c)) to serve as members of
				Institutional Review Boards;
						(7)shall consult with
				experts in biomedical, behavioral, and social sciences research in carrying out
				the duties of the Director; and
						(8)shall carry out
				such additional authorities of the Secretary regarding the protection of human
				subjects in research as the Secretary determines to be appropriate.
						(c)Model Education
				ProgramThe Director of the Office may make grants for the
				development of a model education program to be used by institutions served by
				Institutional Review Boards to satisfy the requirements under section
				491A(e)(1)(A) and to develop best practices in institutional management of
				human subject research.
					(d)Compliance and
				Enforcement
						(1)Audits of
				investigators and institutionsThe Director of the Office may
				conduct audits of entities that conduct or support human subject research in
				order to determine whether such entities are complying with the Common
				Rule.
						(2)Corrective
				action planIf the Director of the Office determines that an
				entity referred to in paragraph (1) is not in compliance with the Common Rule,
				the Director of the Office, after providing to an appropriate representative of
				the entity an oral or written summary of the reasons underlying such
				determination, may require the entity to develop and to implement a plan for
				corrective action to bring the entity into compliance.
						(3)RestrictionsIf
				the Director of the Office determines that an entity referred to in paragraph
				(1) is not in compliance with the Common Rule, the Director may impose
				restrictions on the extent to which the entity may conduct or support human
				subject research. The restrictions may include any of the following:
							(A)Suspending
				research protocols.
							(B)Prohibiting the
				inclusion of additional human subjects in particular research projects.
							(C)Suspending or
				terminating particular research projects, unless doing so would endanger the
				human subjects participating in such projects.
							(D)Suspending the
				provision of Federal funds for particular research projects conducted or
				supported by or through the entity, or for particular research protocols of the
				entity.
							(E)Suspending the
				provision of Federal funds for all research projects conducted or supported by
				or through the entity, in any case in which the Secretary determines that the
				noncompliance creates a significant threat to the rights and welfare of human
				subjects in such projects.
							(F)In the case of
				individuals who are or were investigators in the research involved, after
				notice and an opportunity for a hearing—
								(i)suspending or
				debarring the individuals from receiving Federal funds for conducting human
				subject research; or
								(ii)suspending or
				debarring the individuals from serving as principal investigators in human
				subject research.
								(4)Institutional
				review boards
							(A)AuditsIn
				carrying out paragraph (1), the Director of the Office may conduct audits of
				Institutional Review Boards in order to determine whether such Boards are
				complying with the Common Rule (including conditions described in section
				491A(e)).
							(B)Corrective
				action planIf the Director of the Office determines that an
				Institutional Review Board is not in compliance with the Common Rule, the
				Director of the Office, after providing to an appropriate representative of
				such Board, or of the institution served by the Board, an oral or written
				summary of the reasons underlying such determination, may require the Board to
				develop and to implement a plan for corrective action to bring the Board into
				compliance.
							(C)Restrictions
								(i)In
				generalIf the Director determines that an Institutional Review
				Board is not in compliance with the Common Rule, the Director may—
									(I)in the case of the
				research projects with respect to which the Board was or is not in compliance,
				provide that the approvals of the Board for such projects are not effective for
				purposes of section 491A(e)(1), unless such projects were approved by another
				Institutional Review Board; or
									(II)provide that all
				approvals of research by the Board are not effective for purposes of such
				section, in any case in which the Director determines that the noncompliance
				creates a significant threat to the rights and welfare of human subjects in
				projects approved by the Board.
									(ii)Resulting
				risksIn determining that an approval is not effective under
				subclause (I) or (II) of clause (i), the Director shall take into consideration
				human subject safety risks that may result from such a determination, including
				the immediate withdrawal of a study treatment, and shall require that
				appropriate measures be taken to eliminate such risks.
								(D)Projects
				involving multiple locationsIn the case of a project of human
				subject research for which there is an agreement described in section
				491A(b)(4)(F) (relating to multiple Institutional Review Boards), the Director
				of the Office shall, in carrying out authorities under this subsection with
				respect to an Institutional Review Board, ensure that no action is taken that
				adversely affects the operation of a project of human subject research at any
				project location for which such Institutional Review Board had no
				responsibilities.
							(5)Notification of
				federal and state regulatory agenciesIn any case in which the
				Director of the Office takes an action described in paragraph (3)(E) or
				(4)(C)(ii) against an entity that conducts or supports human subject research,
				or against an Institutional Review Board, respectively, the Director shall
				notify relevant Federal and State regulatory agencies, and as applicable, the
				sponsors of the research, of the deficiencies in the operation of the entity or
				Board.
						(6)Coordination
				with food and drug administrationIn the case of human subject
				research that is subject to the Federal Food, Drug, and Cosmetic Act or to
				section 351 of this Act, no authority under this subsection may be carried out
				with respect to an entity that conducts or supports such research, or with
				respect to an Institutional Review Board, unless the Commissioner of Food and
				Drugs concurs in the exercise of the authority involved.
						(e)Funding
						(1)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $20,000,000 for fiscal year 2009, and
				such sums as may be necessary for fiscal year 2010 and each subsequent fiscal
				year.
						(2)Model education
				programFor the purpose of carrying out subsection (c), there are
				authorized to be appropriated such sums as may be necessary for fiscal year
				2009 and each subsequent fiscal year.
						(3)Rule of
				constructionNothing in this section or section 491A may be
				construed as a change in the budget authority or authorization of
				appropriations for the Food and Drug
				Administration.
						.
		4.Amendments
			 regarding process for responding to reports of violationsSection 491(b)(2) of the Public Health
			 Service Act (42 U.S.C. 289(b)(2)) is amended—
			(1)in the first
			 sentence, by inserting or the Director of the Office for Human Research
			 Protections after the Director of NIH; and
			(2)in the second
			 sentence, by inserting after this Act the following: ,
			 the sharing of information between the Director of NIH and the Director of such
			 Office, and.
			5.Enhanced human
			 subject protections for people with diminished decisionmaking
			 capacityNot later than three
			 years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall, for purposes of section 491A of the Public Health Service
			 Act, promulgate regulations to enhance the protection of people with diminished
			 decisionmaking capacity with respect to their participation as subjects in
			 human subject research.
		6.Rule of
			 construction regarding individual agency officesThe amendments made by this Act may not be
			 construed as terminating any office or other administrative unit in a Federal
			 agency that, on the day before the date of the enactment of this Act, had
			 duties relating to the protection of human subjects in research conducted,
			 supported, or otherwise subject to regulation under Federal law.
		7.Study on
			 increasing the number of certain IRB members
			(a)StudyNot later than 36 months after the date of
			 the enactment of this Act, the Secretary of Health and Human Services
			 shall—
				(1)complete a study on whether the
			 requirements for the number of members of an Institutional Review Board who are
			 individuals whose primary expertise is in nonscientific areas, and the number
			 of members of an Institutional Review Board who are individuals who are not
			 affiliated with the institution served by the Board, should be increased;
			 and
				(2)submit a report to
			 the Congress on the results of such study.
				(b)DefinitionsIn
			 this section, the terms institution served by the Board and
			 Institutional Review Board have the meanings given to such terms
			 in section 491A(b)(4) of the Public Health Service Act, as added by section 2
			 of this Act.
			
